Order denying defendant’s motion to strike out plaintiff’s demand for a jury trial and to remove cause to the equity calendar unanimously affirmed, with twenty dollars costs and disbursements, upon condition that within five days after service of notice of entry of the order to be entered hereon the plaintiff file a stipulation waiving his right to injunctive relief and limiting his right solely to money damages. On plaintiff’s failure to file such stipulation the order will be reversed, with twenty dollars costs and disbursements and the motion to strike the ease from the jury calendar will be granted. No opinion. Settle order on notice. Present — Martin, P. J., McAvcy, O’Malley, Townley and Dore, JJ.